UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-4592


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN F. CLARK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:08-cr-00124-HCM-JEB-1)


Submitted:   August 11, 2010                 Decided:   February 7, 2011


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Larry M. Dash, Assistant Federal Public Defenders,
Norfolk, Virginia, for Appellant.      Neil H. MacBride, United
States Attorney, Timothy R. Murphy, Special Assistant United
States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stephen F. Clark appeals his convictions and sentence

for possession with the intent to distribute cocaine base, in

violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(B)(iii) (West 1999

&   Supp.    2010)    (Counts    One       and    Three);      using     a    firearm    in

relation to a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1) (2006) (Count Two); and possession of marijuana, in

violation of 21 U.S.C. § 844 (2006) (Count Four).                            Clark raises

two issues on appeal.           First, Clark contends that the district

court abused its discretion in denying his attorney’s motion to

withdraw     from    representation.             Second,    though       conceding      his

argument contravenes binding circuit precedent, Clark contends

that the district court erred in determining he was subject to a

five-year mandatory minimum consecutive sentence under 18 U.S.C.

§ 924(c)(1)(A) on Count Two, as Clark was already subject to a

ten-year mandatory minimum sentence for Count One.                       We affirm.

             Whether    to    allow    a    defendant       to   substitute        counsel

rests   in   the     sound    discretion         of   the   trial      court.      United

States v.     Mullen,    32 F.3d 891,       895   (4th     Cir.    1994).      When

determining whether a district court abused its discretion in

disallowing     the     substitution        of     counsel,      we     consider    three

factors:     “(1) the timeliness of [the request]; (2) the adequacy

of the court’s inquiry into [Clark’s] complaint about counsel;



                                            2
and (3) whether [Clark] and his counsel experienced a total lack

of    communication        preventing         an           adequate    defense.”           United

States v. Reevey, 364 F.3d 151, 156 (4th Cir. 2004) (quoting

Mullen, 32 F.3d    at     895)     (internal          quotation      marks       omitted).

After reviewing the record, we conclude that the district court

did   not   abuse        its    discretion            in    denying    Clark’s         attorney’s

motion to withdraw.

             Next, Clark asserts that the district court erred in

determining that he was subject to a five-year mandatory minimum

consecutive       sentence           on   Count       Two,       because    he    was    already

subject to a ten-year mandatory minimum sentence on Count One.

Clark concedes that this claim is foreclosed by this court’s

holding in United States v. Studifin, 240 F.3d 415, 423 (4th

Cir. 2001).        Because a panel of this court cannot overrule the

precedent set by a prior panel, Scotts Co. v. United Indus.

Corp., 315 F.3d 264, 271 n.2 (4th Cir. 2002), and because the

statutory        interpretation           adopted           in    Studifin       was     recently

confirmed by Abbott v. United States, 562 U.S. ___, 131 S. Ct.
18 (2010), we conclude that this claim is without merit.

             Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions           are    adequately           presented       in    the    materials




                                                  3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4